Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Allowance is in response to the amendment on 6/09/2021 amending claims 1-6, 8, 9, 14, and 17 and adding claims 25-30.  Claims 1-6, 8-14, 16-22, and 24-30 are pending with claims 1 (a machine), 9 (a non-transitory CRM), 17 (a machine), and 25 (a method) being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Salehi (Reg. No. 46,352) on 7/26/2021.




27. (Currently Amended) The method of claim 25, wherein a core portion of the computer program is separated in a normal mode and wherein data is separated into a plurality of sets as a function of data sensitivity and wherein a non-core portion of the computer program is compiled in a sandboxed mode and wherein the data compartmentalized in the sandboxed mode is prevented from accessing sensitive data compartmentalized in normal mode.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As noted in the Office Action of 1/11/2021, the further features of claims 7, 15, and 23, “reduce sensitivity from a sensitive data type to a non-sensitive data type when the sensitive data is transformed by binary operation” was not anticipated or obvious in view of the prior art.  In the amendment filed 6/09/2021, these features were incorporated into independent claims 1, 9, 17, and 25. An updated search was performed but did not find further references which alone, or in combination with those of record would anticipate or reasonably render obvious the combination of features required in independent claims 1, 9, 17, and 25.  As such, claims 1-6, 8-14, 16-22, and 24-30 are ALLOWED.  See references of relevance discussed below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Brahmakshatriya et al., "An Instrumenting Compiler for Enforcing Confidentiality in Low-Level Code", discloses a compiler that constructs programs with partitioned memory to protect secret data.

Chen et al., "Shreds: Fine-grained Execution Units with Private Memory", discloses a system where a compiler separates sensitive and normal data and applications such that normal applications cannot access sensitive data. 
Hong et al., "DynaPoMP: Dynamic Policy-Driven Memory Protection for SPM-based Embedded Systems", discloses a system for separating memory partitions of sensitive and non-sensitive data and encrypting the sensitive data off-chip.
Doudalis et al., "Effective and Efficient Memory Protection Using Dynamic Tainting", discloses a system for associating "taint" marks with memory and pointers and combining said marks when binary operations are performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL W CHAO/Examiner, Art Unit 2492